Citation Nr: 0205636	
Decision Date: 05/31/02    Archive Date: 06/11/02

DOCKET NO.  96-42 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include a chronic bipolar disorder.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel

INTRODUCTION

The appellant served on active duty from June 7, 1967 until 
August 3, 1967.

This appeal comes before the Board of Veterans' Appeals 
(Board or BVA) from an August 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  The appellant testified at an RO hearing 
in October 1996.  Although the appellant confirmed a request 
for a Central Office BVA hearing in a November 1997 
statement, he indicated that he did not want a BVA hearing in 
a December 1998 VA Form 9.  See 38 C.F.R. § 20.704(e).

In December 1997, the Board remanded this claim to the RO for 
additional development, including a psychiatric examination 
and nexus opinion.  After complying with the remand 
instructions to the extent possible, the RO returned the 
claim to the Board for further appellate review.  

In September 1999, the Board denied the claim for entitlement 
to service connection for an acquired psychiatric disability, 
to include a chronic bipolar disorder.  The appellant 
appealed the BVA decision to the United States Court of 
Appeals for Veterans Claims (Court).  On June 14, 2001, the 
Court vacated the September 1999 BVA decision and remanded it 
to the BVA for readjudication and further development, if 
necessary, consistent with the notification and duty to 
assist provisions of the Veterans Claims Assistance Act of 
2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001). 


FINDINGS OF FACT

1.  The RO has expended sufficient efforts to obtain all 
relevant evidence necessary for an equitable disposition of 
the appeal.

2.  The appellant was discharged from service on the basis of 
a personality disorder, which is a developmental defect.

3.  Competent medical evidence does not show that an acquired 
psychiatric disability, to include a bipolar disorder, first 
clinically indicated many years after service discharge, is 
related to active duty.  


CONCLUSION OF LAW

A psychiatric disorder, to include a chronic bipolar 
disorder, was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 5103A, 5107 (West Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.304 (2001); 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As noted above, during the pendency of the appeal, the VCAA 
became effective.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Besides essentially eliminating the requirement that a 
claimant submit evidence of a well-grounded claim, this 
liberalizing legislation also modified the circumstances 
under which VA's duty to assist a claimant applies, and how 
that duty is to be discharged.  Specifically, it requires VA 
to notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim, it 
mandates a broader VA obligation to obtain relevant records 
and advise a claimant of the status of those efforts, and it 
confirms an enhanced requirement to provide a VA medical 
examination or obtain a medical opinion in cases where such a 
procedure is necessary to make a decision on a claim.  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  

Where laws or regulations change after a claim has been filed 
or reopened and before the administrative or judicial process 
has been concluded, the version most favorable to the 
appellant will apply unless Congress provided otherwise or 
has permitted the Secretary of Veterans Affairs to do 
otherwise and the Secretary has done so.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  The Board finds that the 
revised version of 38 U.S.C.A. § 5107 eliminates the "well-
grounded claim" requirement of 38 U.S.C.A. § 5107 (West 1991) 
and is, therefore, applicable under Karnas.  38 U.S.C.A. 
§ 5107 (West Supp. 2001).  The VCAA also provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to service connection for a 
psychiatric disorder have been properly developed.  The 
appellant's service medical records, recent VA medical 
records, and the July 1998 VA examination report and addendum 
have been associated with the claims file. The Board finds 
that the RO has obtained, or made reasonable efforts to 
obtain, all treatment and administrative records, which might 
be relevant to the appellant's claim.  In particular, the 
Board notes that, in response to a May 1995 RO request for 
treatment records, Dr. K. K. indicated that there were no 
records.  Moreover, in response to a January 1998 RO letter, 
the appellant originally indicated that he had been treated 
at Charter Hospital only to retract it on a February 1998 VA 
Form 119, stating that he wrote that name by mistake and that 
he had actually received treatment at Harper View Hospital.  
Records from Harper View Mercy Hospital are associated with 
the claims file.  Accordingly, no further assistance to the 
appellant in acquiring medical evidence is required by 
statute.  38 U.S.C.A. § 5103A (West Supp. 2001).

The Board further finds that the appellant was provided 
adequate notice as to the evidence needed to substantiate his 
claim, and the RO has made satisfactory efforts to ensure 
that all relevant evidence has been associated with the 
claims file.  Thus, no further assistance to the appellant is 
required in order to comply with the duty to assist as 
mandated by the recently enacted VCAA.  38 U.S.C.A. § 5301A 
(West Supp. 2001).

The Board finds no prejudice to the appellant in this case by 
proceeding with an adjudication of the question of 
entitlement to service connection for a psychiatric disorder 
because the RO has complied with the notice provisions of the 
VCAA.  The August 1996 statement of the case specifically 
notified the appellant of the requirements needed for 
entitlement to service connection.  The RO notified the 
appellant that there must be evidence of a current 
disability, evidence of disease or injury during service, and 
evidence of a link between the disability and service.  The 
appellant has at all times argued on the merits that service 
connection is warranted.  Moreover, all of the relevant 
evidence was considered.  In addition, the appellant has 
undergone examinations and the RO has secured an opinion from 
a medical professional regarding the etiology of the 
appellant's psychiatric disability.  The appellant's 
representative has argued that due process was violated 
because an engagement letter from the RO to a VA examiner was 
not preserved.  However, the Board requested in its December 
1997 remand that the appellant undergo a VA examination, and 
that a copy of the remand with its instructions be provided 
to the examiner.  The examiner noted that he was complying 
with the instructions in the remand.  As such, the Board 
finds that there has been no prejudice to the appellant that 
would warrant a remand, and that the appellant's procedural 
rights have not been abridged.  Thus, the Board will proceed 
with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1110 
(West Supp. 2001); 38 C.F.R. §§ 3.1(k), 3.303(a) (2001).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Further, if a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  

Congenital or developmental defects as such, including 
personality disorders, are not diseases within the meaning of 
applicable legislation providing compensation benefits.  38 
C.F.R. § 3.303(c).  "[Personality] disorders are 
developmental in nature, and, therefore, not entitled to 
service connection.  Regulatory authority provides that 
personality disorders will not be considered as disabilities 
under terms of the [Schedule for Rating Disabilities].  See 
38 C.F.R. §§ 4.9, 4.127 (2001).  However, under the 
provisions of 38 C.F.R. § 4.127, service connection may be 
granted for a disability (psychosis) superimposed on a 
personality disorder.  See VAOPGCPREC 82-90, 55 Fed. Reg. 
45,711 (1990); Carpenter v. Brown, 8 Vet. App. 240, 245 
(1995); Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993).

Where a veteran who served for ninety (90) days or more 
during a period of war (or during peacetime service after 
December 31, 1946) develops certain chronic diseases, such as 
psychoses, to a degree of 10 percent or more within one year 
from separation from service, such diseases may be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2001). 

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  

For purposes of service connection, every veteran shall be 
taken to have been in sound condition when examined, 
accepted, and enrolled for service, except as to defects, 
infirmities, or disorders noted at the time of the 
examination, acceptance, and enrollment, or, where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111 (West 1991); 
38 C.F.R. § 3.304(b).  The presumption attaches only where 
there has been an induction examination in which the later-
complained-of disability was not detected.  See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).

A preexisting injury or disease will be considered to have 
been aggravated by active military service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 C.F.R. § 3.306(a).  
Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
pre-service disability underwent an increase in severity 
during service.  This includes medical facts and principles, 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  38 C.F.R. § 
3.306(b).

The service medical records reflect that at his service 
entrance examination on 
June 7, 1967, the appellant indicated that he was a habitual 
sleepwalker and had frequent or terrifying nightmares.  His 
psychiatric status was evaluated as normal.  On June 21, 
1967, he was seen in the mental hygiene consultation service 
where he reported numerous episodes of sleepwalking and 
talking in civilian life.  The record revealed that the 
appellant was in the first week of training and claimed to 
have had already had an incident or two of sleepwalking, 
during one of which he had jumped out of bed and struck a 
wall fracturing his hand.  Because of the appellant's long 
history of such, the prognosis for his adjustment was guarded 
and further evaluation was recommended. 

The appellant then was referred by his commanding officer for 
an evaluation for administrative separation from service.  A 
June 23, 1967 mental hygiene consultation service certificate 
reveals that, on examination, the appellant reported that he 
was constantly worried, showed extreme fear and was generally 
nervous.  He also stated that he had a long history of 
nightmares and that, during a nightmare several days earlier, 
he had jumped from the bed and broken his finger.  The 
appellant admitted that he frequently fought with others, had 
difficulty with authority figures, and occasionally walked in 
his sleep.  After considering the past personal history and 
current mental status, the examiner diagnosed the appellant 
with emotional instability reaction, chronic, severe, 
manifested by rapidly and continuously fluctuating emotion 
attitudes, impulsive judgment, poorly controlled anxiety, 
passive obstructionism, and impaired motivation for military 
life.  Stress was noted to be mild and occasioned by routine 
Army service.  Predisposition was felt to be severe with a 
long history of immature adjustment to life.  It was 
determined that the disability existed prior to service.  The 
examiner added that the appellant was mentally responsible, 
was able to distinguish right from wrong, was capable to 
understand the nature of board proceedings and to cooperate 
in his own defense, was not mentally ill, and had no mental 
defects warranting admission or final disposition through 
medical channels.  He was therefore psychiatrically cleared 
for action deemed appropriate by command, including 
administrative separation.  The appellant's July 1967 
separation examination report reflects a normal psychiatric 
status at discharge, even though the appellant had indicated 
that he had nervous problems in the medical history portion. 

The appellant was released with a general discharge under 
honorable conditions. Since he served less than 90 days 
(having served only 55 days), service connection on a 
presumptive basis under 38 C.F.R. §§ 3.307 and 3.309 is not 
applicable.
  
The appellant submitted a claim for service connection for a 
nervous condition in April 1995.  Extensive private clinical 
records dated between 1988 and 1998 were associated with the 
claims file.  In September 1988, the appellant was seen on an 
emergency basis at St. Edward Mercy Hospital.  He reported 
feeling as if he were losing his mind and had an 'absence of 
thought.'  The record revealed that he was extremely upset 
and was under a great deal of stress.  His medications 
included hydroxyzine and Antabuse.  A tentative diagnosis of 
acute anxiety attack was given, and Vistaril was prescribed.  

In March 1989, the appellant was admitted to Harbor View 
Mercy Hospital for three days for complaints of severe 
depression with recent suicidal ideations.  He reported 
chronic problems with depression for most of his life, which 
had become more severe the past year.  The appellant related 
that he had almost committed suicide two weeks before by 
placing a loaded gun to his head, but had backed out at the 
last moment.  He added that he had been seen by a 
psychiatrist for depression and sleepwalking during his time 
in the military and had been given medication, but did not 
know what it was.  The appellant stated that he had been 
discharged from service after only three months for 
conditions which included depression, and admitted that he 
did not seek further psychiatric care after his separation.  
He said that he had been placed on Triavil in 1984 for 
depression.  The discharge diagnoses were major depressive 
episode and dysthymia.  Subsequent private clinic records 
show that the appellant continued to be treated for symptoms 
of depression.  A diagnosis of major depression was recorded 
in November 1994 and in September 1995. 

The appellant was evaluated at the Scott and White Clinic in 
May 1990 for chronic headaches.  He reported that he was 
being treated for depression and was taking Prozac as well as 
amitriptyline, occasionally.  Following physical examination, 
the assessments included depression and alcohol abuse.  At a 
neurological evaluation, he reported that he had been 
depressed since he was 18 years old.  

In December 1995, the appellant was hospitalized at a VA 
Medical Center (VAMC) where he had gone to the emergency room 
for suicidal ideation and dissatisfaction with his 
physicians.  He reported that he was "coming down off a 
manic episode" and had been thinking about shooting himself 
since that morning.  The record noted that the appellant gave 
a history of being diagnosed with bipolar disorder twenty-
five years earlier.  The appellant signed out against medical 
advice some twelve days later.  The diagnosis was personality 
disorder, not otherwise specified (NOS) with borderline 
traits.  A psychological consultation report noted that the 
appellant acknowledged a history of multiple head injuries 
beginning in 1967, when he ran into a pole while chasing 
another person.  He reported that he had lost consciousness 
for five to ten minutes at that time, that he had been 
confined to a 'cage' as punishment and suffered two to three 
more losses of consciousness of about one minute each after 
throwing himself against the bars in response to being jabbed 
with rifle barrels. 

Choctaw Nation Hospital records from May 1995 through October 
1997 show ongoing treatment for a bipolar disorder with 
depressed and manic phases.  

In October 1996, the appellant testified at an RO hearing 
that he had had a normal childhood and was a high school 
"jock" who was voted "Best All Around" in his senior year.  
He stated that he had no mental disorder before entering 
service.  The appellant testified that due to stress 
occasioned by the way he was treated during basic training, 
he began "chasing demons," swinging out at everything, and 
tore up some lockers and posts in the barracks for which he 
was sent to the mental hygiene clinic.  He claimed that 
afterwards, he was locked up in a "munitions cage" every 
night until he was discharged and was poked by an M-1 rifle 
every morning to watch him jump.  The appellant said that he 
sought treatment from a doctor in Fort Smith for psychiatric 
symptoms after being discharged from active duty but that it 
was not continuous, and that the doctor got drafted.  He 
reported that he did not currently know where the doctor was.  
He testified that he was diagnosed at that time with 
schizophrenia and manic depression.  He also stated that he 
could not afford additional psychiatric treatment, and the 
next time he sought psychiatric care was around 1975 and then 
in about 1986.  

In October 1996, a page from the appellant's high school 
yearbook was received showing that he and another student 
were voted "Best All Around" at that time.

In a December 1996 statement, the appellant's treating 
physician at the Choctaw Nation Hospital, E. S. B., M.D., 
indicated that he had treated the appellant since July 1995 
and that he had had numerous psychiatric inpatient 
hospitalizations.  Dr. E. S. B. stated that he had reviewed 
some military medical records, in particular, a June 1967 
mental hygiene consultation service certificate that noted 
"rapidly and continuously fluctuating emotional attitudes, 
impulsive judgment and poorly controlled anxiety."  He 
stated that this reference sounded very much like the 
appellant was already experiencing symptoms of his mental 
illness when he was 19 years old and that the service medical 
records appeared to indicate that his mental illness had 
started prior to military discharge.  

In February 1998, VA received records from the Central State 
Hospital and the Griffin State Hospital dated in February 
1990.  The records show that the appellant was evaluated for 
psychiatric symptoms on an "E.D." from the county after he 
had gone to his brother's house and begun yelling in the 
yard, and the neighbors had called the police.  At admission, 
the appellant was found to be alert, but agitated, overtly 
hostile and uncooperative with impaired insight and judgment.  
Affect was hostile with saddened mood and he was belligerent.  
An admitting diagnosis of adjustment disorder with depressed 
mood was rendered on Axis I.  An Axis II assessment of rule 
out personality disorder was also noted.   The appellant's 
brother and father gave a history indicating that the 
appellant had always been a 'moody' individual and that as a 
child, they had had to 'walk on eggshells' so as not to make 
him angry.  They reported that the appellant had had several 
recent emotional setbacks, including a divorce, the loss of 
custody of his son and the loss of his oil leasing business.  
In addition, someone had killed his two dogs; the windows in 
his house were shot out; and his house had burned down while 
he was away for a while.  He had been prescribed Imipramine 
but was later changed to Prozac.  Following a psychosocial 
assessment, the social worker opined that alcohol had played 
a part in the appellant's behavior and that it appeared that 
he had other personality traits that would suggest alcoholism 
was a possibility.  At his release from treatment three days 
later, the impressions were rule out bipolar disorder, manic 
episode; rule out organic mood disorder, manic; and alcohol 
abuse, episodic or continuous.  

Poteau Health Center records dated from February to July 1998 
show treatment for bipolar disorder and depression.

At a July 1998 VA examination, the examiner noted that he had 
reviewed the claims file.  The appellant reported that his 
problems had begun when he was 18 years old during basic 
training.  He stated that he had never had any mental 
problems before service.  The appellant indicated that one 
night during basic training he began hallucinating and seeing 
"demons and devils" and that he broke his hand by striking 
his fist into a pole in the center of the barracks.  He 
claimed that he went to the hospital, was forced to sleep in 
a small closet without windows for about a month, and, that 
when he was discharged, the captain made him sign his rights 
away.  The appellant added that he did not receive any 
psychiatric treatment and was told that if he did so he would 
be locked up for quite some time.  After his discharge from 
service, the appellant asserted that his mental problems got 
worse over the years and required multiple hospitalizations 
and psychiatric treatment.  He indicated that he often had 
mood swings, which were very close together, and that when he 
had severe depression he became almost bedridden and unable 
to function.  The appellant often had suicidal ideations, but 
he denied any hallucinations, suicidal or homicidal ideations 
at the time of examination.  He added that his last visual 
hallucination was three or four months earlier and indicated 
that he did not have audio hallucinations.  On examination, 
the appellant was well oriented to time, place, person, and 
situation.  He was clearly not psychotic and showed no 
evidence of an underlying thought disorder.  He was very 
cooperative and pleasant during the evaluation.  The examiner 
saw no evidence of mood swings, anger, or temper problems.  
His affect was appropriate, pleasant, and friendly.  Overall 
attention span and concentration did not appear to be 
impaired.  The appellant made good eye contact.  No 
inappropriate behaviors or mannerisms were noted.  The 
examiner stated that clearly the appellant's bipolar disorder 
was being effectively controlled with medication.  The 
examiner determined that the appellant clearly had a bipolar 
disorder, which was in full remission at that time and 
controlled by medication, and noted that he found no evidence 
of any other psychiatric illness.  In an addendum to the July 
1998 examination report, the examiner noted that the service 
medical records described the appellant's behavior as 
emotional instability reaction, chronic, severe, manifested 
by rapidly and continuously fluctuating emotional attitudes, 
impulsive judgment, poorly controlled anxiety, passive 
obstructionism, and impaired motivation for military duty, 
and indicated a long history of immature adjustment disorder 
to life.  The examiner opined that that review of the claims 
file did not indicate that the appellant had a bipolar 
disorder with psychosis during service.  Therefore, the 
examiner concluded that the appellant's symptoms and 
complaints were not service connected.

The appellant has been diagnosed with bipolar disorder 
satisfying the first element of a claim for service 
connection.  See Caluza, supra.  But there is no competent 
medical evidence linking the appellant's psychiatric 
disorder(s) to service.

In this case, the record contains three medical statements or 
opinions on the question of whether the appellant has a 
psychiatric disorder that is related to service.  "It is the 
responsibility of the BVA . . . to assess the credibility and 
weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 
60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 
192-93 (1992)).  With regard to the weight to assign to these 
medical opinions, the Court has held that "[t]he probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion that the physician reaches . . . . As is true with 
any piece of evidence, the credibility and weight to be 
attached to these opinions [are] within the province of the 
[BVA as] adjudicators . . . "  Guerrieri v. Brown, 4 Vet. 
App. 467, 470-71 (1993).

The Board recognizes that there is some medical evidence that 
supports the position that the appellant has a psychiatric 
disorder that is causally related to service.  A statement 
from a private psychiatrist, Dr. E. S. B., indicates a 
history of numerous inpatient psychiatric hospitalizations.  
He also stated that he had reviewed some (emphasis added) 
records that the appellant brought with him from 1967 and, 
after reviewing these records, opined that "[t]his sounds 
very much like [the appellant] was already experiencing 
symptoms of his mental illness at the time when he was 19 
years old" and "his old medical records appear to indicate 
that his mental illness started prior to his military 
discharge."  This statement tends to contradict the findings 
of the in-service examiner.  However, the Board observes that 
Dr. E. S. B. did not see the appellant until 1995, almost 30 
years after his discharge from active duty, and that the 
findings of the contemporaneous in-service examiner presented 
more complete information regarding the appellant's 
background and current mental status in making the assessment 
of immature personality and determining at the time of 
discharge from service that the appellant was not mentally 
ill and that there were no mental defects warranting 
admission or final disposition through medical channels.  Dr. 
E. S. B.'s opinion does not indicate the basis of his nexus 
opinion to be specific clinical or test findings, and it is 
noted that he reported reviewing some medical records from 
military service in 1967 brought to him by the appellant.  
Further, additional clinical treatment or examination records 
were not referred to.  Moreover, the Board notes that Dr. E. 
S. B.'s opinion was not a definite opinion as to the question 
of whether the appellant's disorder was causally related to 
the noted history of psychiatric problems, including his in-
service treatment.  

The Court has found that the Board may consider a physician's 
opinion to be of less weight and credibility when the basis 
of the opinion is shown to be less than complete or 
contradicted by other evidence.  See Reonal v. Brown, 5 Vet. 
App. 458, 460-61 (1993).  Medical possibilities and 
unsupported medical opinions carry negligible probative 
weight.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  Hence, the Board finds that Dr. E. S. B.'s 
statement, suggesting a link between the appellant's 
psychiatric disorder(s) and service, to be unpersuasive since 
the basis seems to be unclear and the opinion is speculative 
in nature.

The Board finds that the opinions of the June 1967 in-service 
and the July 1998 VA examiners are of far more probative 
weight when compared to Dr. E. S. B.'s statement.  The June 
1967 in-service examiner diagnosed the appellant with a 
personality disorder in service and clearly determined that 
he was not mentally ill and had no mental defects warranting 
admission or final disposition through medical channels.  The 
examiner noted a background that included frequent fights 
with other individuals and difficulty with authority figures, 
which in conjunction with his current mental status, was 
consistent with a long history of immature adjustment to 
life.  This clearly demonstrates that no acquired psychiatric 
disorder was diagnosed in service and that the appellant was 
discharged on the basis of a character and behavior disorder.  
A personality disorder was among the diagnoses given during 
post-service psychiatric treatment.  Although the appellant 
has testified that he had no psychiatric problems before 
service, the in-service examiner's findings are bolstered by 
the history given by the appellant's father and brother 
during a February 1990 hospitalization, who indicated that 
that appellant had been difficult since he was a child.  As 
noted above, however, personality disorders are not diseases 
or injuries within the meaning of applicable legislation 
providing compensation benefits.  38 C.F.R. §§ 3.303(c), 4.9, 
4.127 (2001); Beno v. Principi, 3 Vet. App. 439 (1992).  Nor 
has competent evidence established that there exists a 
superimposed disability that could be linked to his 
personality disorder.  The Board would also note that since a 
personality disorder, which is not a disease within the 
meaning of VA legislation, was diagnosed in service, the 
presumption of soundness is not applicable.  Since the law is 
controlling in this regard, the appeal on this basis must be 
denied.  Sabonis v Brown, 6 Vet. App. 426, 430 (1994).  

It is noted that the appellant's representative has argued 
that the July 1998 VA examination and opinion are inadequate.  
However, the Board finds that the examination was adequate, 
and that the opinion of the July 1998 VA examiner was well 
supported.  This evidence is thus of more probative weight 
when compared to Dr. E. S. B.'s statement.  The Board notes 
that a history was taken, and an examination was conducted.  
The July 1998 VA examiner found no nexus between the 
appellant's diagnosed psychiatric disorder with psychosis and 
service.  The examiner reviewed the claims file, to include 
the service and post-service medical records, for the 
specific purpose of determining whether the appellant had a 
psychiatric disorder and, if found, whether such disorder was 
related to service.  Following a review of the relevant 
medical evidence in the claims file and examination of the 
appellant, the examiner concluded that the appellant's 
bipolar disorder with psychosis was not related to military 
service.  In support of his opinion, the examiner noted in an 
addendum that the earliest psychiatric record was dated in 
June 1967.  It was reported that in that record, the military 
psychiatrist had stated that the appellant "[wa]s not 
mentally ill and [wa]s therefore not cleared psychiatrically 
for action deemed appropriate by command including 
administrative separation."  However, the Board notes that, 
in the June 1967 record, the military psychiatrist actually 
had stated; "The individual is not mentally ill and therefore 
is cleared psychiatrically for action deemed appropriate by 
command, including administrative separation."  (emphasis 
added).  The military psychiatrist, in the June 1967 record, 
also had indicated that the appellant had a long history of 
immature adjustment disorder to life and he had described the 
appellant's behavior as emotional instability reaction, 
chronic, severe, manifested by rapidly and continuously 
fluctuating emotional attitudes, impulsive judgment, poorly 
controlled anxiety, passive obstructionism, and impaired 
motivation for military duty.  The July 1998 examiner opined 
that his review of the claims file did not indicate that the 
appellant had a bipolar disorder with psychosis at that time 
and concluded that the appellant's symptomatology and 
complaints were not service connected.  Thus the Board 
concludes that the statement noted above by the July 1998 
examiner was typographically incorrect and that the 
conclusion drawn was logically based on the correct reading 
of the record, that is, that the veteran was cleared 
psychiatrically in 1967.  

The appellant's representative has also argued that a 
violation of Stegall v. West, 11 Vet. App. 268 (1998) 
occurred since the RO did not comply with the terms of the 
Board's December 1997 remand.  In this regard, the Board 
finds that the RO implemented the directives of that remand 
adequately.  A request for records was sent to the appellant 
in January 1998, in accord with the Board's instructions.  In 
addition, the VA examiner provided the requested examination, 
reviewed the claims file, provided a diagnosis and offered a 
reasoned opinion.  It is noted that the examiner was a 
medical doctor, and while it is not indicated that the 
examiner was a Board-certified specialist, the remand noted 
that such should be used, if available, (emphasis added).  
Thus the Board finds that the findings "more than 
substantially complied with the remand order".  See Dyment 
v. West, 13 Vet. App. 141, 146-47 (1999).  

Therefore, while the Board has carefully considered the 
statement and opinion of Dr. E. S. B., it is found that the 
findings of the in-service and the July 1998 examiners are 
more probative and persuasive, and as such, a nexus between a 
post-service psychiatric disability and service connection is 
not established.  See 38 C.F.R. § 3.303.

The only remaining evidence in support of the appellant's 
claim is his own opinion linking his psychiatric disorder(s) 
to military service.  He asserts and has testified that the 
symptoms he experienced in service represent the beginning of 
the bipolar disorder he was diagnosed with many years after 
discharge from active duty.  The law provides that, with 
respect to questions involving diagnosis or medical causation 
and nexus, credible medical evidence is required.  See Lathan 
v. Brown, 
7 Vet. App. 359, 365 (1995).  However, being a lay person, 
the appellant is not competent to opine as to matters that 
require medical expertise.  See Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 92 
(1993); Espiritu v. Derwinski, 2. Vet. App. 492 (1992) 
(holding that laypersons are not competent to offer medical 
opinions).  Hence the Board finds that the preponderance of 
the evidence is against the claim for service connection for 
a psychiatric disorder and must be denied.

The Board considered the benefit of a doubt doctrine; 
however, as the preponderance of the evidence is against the 
appellant's claim; the doctrine is not applicable.  See 
38 U.S.C.A. § 5107 (West Supp. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder, to include a 
chronic bipolar disorder, is denied.




		
	NADINE W. BENJAMIN
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

